UNITED STATES DISTRICT COURT                                                             05/07/2021
SOUTHERN DISTRICT OF NEW YORK

 JACOB MOSKOWITZ,

                                Plaintiff,
                                                                21-CV-03030 (ALC)
                       -against-
                                                                ORDER
 PRINCIPAL LIFE INSURANCE COMPANY,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the parties’ pre-motion conference letters. ECF Nos. 15, 16.

Upon review of the submissions, the Court denies Defendant’s request for a pre-motion

conference. Defendant is hereby GRANTED leave to file a motion to dismiss according to the

following briefing schedule:

                        •   Opening brief: May 28, 2021
                        •   Opposition brief: June 18, 2021
                        •   Reply brief: June 25, 2021



SO ORDERED.

Dated:          May 7, 2021
                New York, New York
                                                ____________________________________
                                                      ANDREW L. CARTER, JR.
                                                      United States District Judge
